Citation Nr: 0800285	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel

INTRODUCTION

The veteran had active service from  September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia granting the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigning an initial disability rating of 
30 percent.

The Board notes that, although presented as a reason for an 
initial evaluation higher than 30 percent for service-
connected PTSD, the veteran's statement dated in May 2004 
also appears to initiate a claim of entitlement to service 
connection for hypertension secondary to the service-
connected disability of PTSD.  A review of the veteran's 
claims file, however, reveals that the RO never developed or 
adjudicated this issue.  As such, the Board REFERS the issue 
of entitlement to service connection for hypertension 
secondary to the service-connected disability of PTSD to the 
RO for proper development and adjudication.

In a decision review officer decision dated in April 2007, 
the RO in Louisville, Kentucky increased the veteran's 
initial evaluation to 50 percent, thereby partially granting 
the veteran's claim of entitlement to an initial evaluation 
higher than 30 percent for service-connected PTSD.  The Board 
notes that because the increased rating to 50 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  Consequently, the issue before the Board on this 
appeal is the veteran's entitlement to an initial evaluation 
higher than 50 percent for service-connected PTSD.  

In October 2007, a videoconference hearing was held before a 
member of the Board.  The transcript of the hearing is 
associated with the claims file and has been reviewed.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the symptomatology 
associated with the veteran's PTSD results in something less 
than total occupational impairment but sufficient 
occupational impairment to support a finding that the 
veteran's disability more nearly approximates the criteria 
associated with a 70 percent rating under Diagnostic Code 
9411.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected PTSD have been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in April 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim of entitlement to service connection 
for PTSD, which information and evidence that he was expected 
to provide, and which information and evidence that VA would 
attempt to obtain on the veteran's behalf.  Quartuccio, 16 
Vet. App. at 187.  The RO advised the veteran what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO also asked the 
veteran to provide the name of the person, agency, or company 
having records that might help the RO decide the veteran's 
claim; the address of this person, agency, or company; the 
approximate time frame covered by the identified records; 
and, in the case of medical records, the condition for which 
the veteran was treated; and requested that he complete the 
enclosed release authorization form in order for the RO to 
request the records on the veteran's behalf.  In addition, 
the RO informed the veteran that he could attempt to obtain 
the requested information himself and then send the records 
to the RO.  Furthermore, the RO asked the veteran to send any 
information describing additional evidence or the evidence 
itself to the RO preferably within 30 days of the date of the 
letter.  Thus, the veteran was essentially asked to submit 
any evidence in his possession pertaining to his claim.  38 
C.F.R. § 3.159 (b)(1) (2007).  The April 2003 letter 
additionally informed the veteran that, if he took more than 
one year from the date of the letter to provide the requested 
evidence, the veteran might lose money because the RO would 
be unable to pay the veteran back to the date his claim was 
filed.  

The Board observes that the RO addressed the element of 
degree of disability in the correspondence dated in October 
2006 explaining what the evidence must show to establish 
entitlement to an increased evaluation; however, the veteran 
was not advised regarding the element of effective date with 
respect to his claim prior to the June 2003 RO rating 
decision.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of degree of disability and effective date).  
Nonetheless, the Board finds that such omission is harmless 
error because, for reasons explained in greater detail below, 
the Board is granting an increased evaluation for the entire 
appeal period and any defect with respect to the effective 
date portion of the notice will be rectified by the RO when 
effectuating the award.  The Board notes that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

The Board further observes that the RO provided the veteran 
with copies of the June 2003 rating decision, the April 2006 
Statement of the Case (SOC), the April 2007 Supplemental 
Statement of the Case (SSOC), and the April 2007 decision 
review officer (DRO) decision.  The June 2003 rating 
decision, April 2006 SOC, April 2007 SSOC, and April 2007 DRO 
decision all included discussions of the facts of the 
veteran's claim, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214, VA 
treatment records dated from June 2006 to March 2007, and 
several written statements submitted by the veteran and/or 
his representative dated from May 2002 to September 2007 are 
of record and have been considered.  In addition, the Board 
notes that the veteran was afforded with a VA PTSD 
examination in April 2003.  The April 2003 VA examination 
report is of record and has been considered.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  In a VCAA 
notice response dated in June 2006, the veteran advised that 
he had no additional evidence to submit in support of his 
claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  


III.	Analysis  

The veteran seeks an initial rating higher than the currently 
assigned 50 percent for his service-connected PTSD.  
Pertinent evidence of record consists of VA treatment records 
dated from June 2006 to March 2007, a VA examination report 
dated in April 2003, written statements from the veteran and 
his representative dated from May 2002 to September 2007, and 
testimony from the veteran and his wife at the October 2007 
video conference hearing.    

As discussed in more detail above, in order for the veteran 
to receive the next higher 70 percent disability rating, the 
veteran's service-connected PTSD should approximate 
occupational and social impairment with deficiencies in most 
areas.  

Based on the medical and lay evidence describing the 
veteran's symptoms, the Board finds that the symptomatology 
associated with the veteran's PTSD meets at least the 
criteria of a 70 percent rating under the General Rating 
Formula for Mental Disorders.  The veteran has exhibited 
deficiencies in situations involving work, family, judgment, 
and mood that are consistent with those necessary for a 
higher 70 percent rating.  The Board observes that it is 
clear that it is difficult for the veteran to establish and 
maintain effective relationships.

The evidence shows that the veteran demonstrates suicidal 
ideation.  VA treatment records dated from June 2006 to March 
2007 indicate that the veteran reported suicidal thoughts.  
Specifically, a VA treatment record dated in August 2006 
noted that the veteran experienced suicidal ideation one 
month prior; specifically, the veteran considered taking an 
overdose of pills following a dispute with family members, 
but ultimately decided not to go through with his plan so as 
not to hurt his wife and grandchildren.  At the October 2007 
videoconference hearing, the veteran reported having thoughts 
of suicide "[q]uite often."  

Additionally, the veteran demonstrates near continuous 
depression and anxiety.  VA treatment records dated from June 
2006 to March 2007 repeatedly note that the veteran 
demonstrated and/or reported a depressed or anxious mood.  At 
the October 2007 hearing, the veteran confirmed that he 
considers himself depressed 60 or 70 percent of the time.  
The veteran also reported experiencing panic attacks about 
once or twice a week.  

The Board notes that the veteran demonstrates impaired 
impulse control, increased irritability, and periods of 
violence.  VA treatment records dated from June 2006 to March 
2007 note that the veteran reported his irritability and 
frequent feelings of anger.  VA treatment records dated in 
September 2006 indicate that the veteran reported arguing 
three to four times a day with family members, friends, co-
workers, and bosses.  At the October 2007 hearing, the 
veteran's wife, G.P., testified that her husband has violent 
outbursts at home "[p]retty often" and stated that "[i]t ... 
doesn't take much at all to make him go off."  The veteran 
testified that he does not have any control over his violent 
outbursts.  Furthermore, VA treatment records dated in July 
2006 and in August 2006 note that the veteran reported having 
thoughts of harming others.  At the October 2007 hearing, the 
veteran reported that he loaded a shotgun and attempted to 
kill someone in October 2006, and that he would have killed 
both that person and another had the veteran's son and his 
two friends not intervened and taken the shotgun away.  The 
veteran's wife, G.P., testified confirming and elaborating on 
the veteran's statement regarding the October 2006 incident.  
G.P. also testified regarding a 2004 incident in which the 
veteran threatened to cut off the head of someone who had 
lied to him.             

In further regard to social and occupational impairment, the 
record reflects that the severity of the veteran's 
psychiatric symptoms have adversely affected the veteran's 
family and personal life.  VA treatment record dated in July 
2006 diagnosed the veteran with Axis IV disorders of "[p]oor 
social support" and "family discord."  Although the 
veteran and G.P., his wife, have been married for 36 years, 
the evidence of record indicates that the marriage has not 
been an easy thing to maintain.  At the October 2007 hearing, 
the veteran's representative stated that the veteran has no 
relationships other than those relationships facilitated by 
his wife.  

The evidence of record also shows that the veteran's symptoms 
have had an impact on his work.  VA treatment records dated 
from June 2006 to March 2007, the VA examination report dated 
in April 2003, and the transcript of the October 2007 
videoconference hearing show that the veteran has worked for 
the same employer for over 30 years; however, VA treatment 
records dated September 2006 note that the veteran reported 
fights 3 to 4 times a day with family, friends, co-workers, 
and bosses.  Testimony at the October 2007 hearing indicated 
that the veteran's ability to function in his workplace may 
be related to the veteran's position as a welder, which 
requires minimal contact with co-workers.  The veteran 
testified that he works off by himself, does his job, and 
then goes home, and stated that "as long as they don't 
bother [him], [he] do[esn't] bother them."

VA treatment records dated from June 2006 to March 2007 
indicate that the veteran feels detached from others and 
avoids people and crowds.  At the October 2007 
videoconference hearing, the veteran testified that he does 
not like to be around other people and tries to stay by 
himself.  When the veteran is around other people, he 
testified that he "get[s] all upset and nervous" and 
"get[s] mad and holler[s] and scream[s]." 

VA treatment records dated from June 2006 to March 2007 and 
G.P.'s testimony at the October 2007 videoconference hearing 
note that the veteran has experienced episodes during which 
he feels as though he is in Vietnam.  At the October 2007 
hearing, G.P. testified that following the shotgun incident, 
discussed above, the veteran "went back into Vietnam" and 
"was talking and acting just like he was in Vietnam."

Mental health examiners have assigned the veteran GAF scores 
ranging from 49 to 61 from 2003 to 2006, which indicates that 
the veteran demonstrates moderate to severe symptoms or 
impairment in social and occupational functioning.  The most 
recent GAF score of record appears to be a score of 49, noted 
in a VA treatment record dated in August 2006.

The Board acknowledges that not all criteria for a 70 percent 
rating have been shown. For example, the medical evidence 
does not show that the veteran's PTSD is characterized by 
obsessional rituals which interfere with routine activities 
or speech that is intermittently illogical, obscure, or 
irrelevant. 

Despite the absence of some of the criteria associated with 
the higher 70 percent rating, the Board feels that the 
veteran's overall disability picture warrants such a rating 
for the reasons discussed in more detail above.  


In consideration of the foregoing, the Board finds that the 
overall disability picture as shown by the evidence 
essentially relates that symptoms associated with the 
veteran's PTSD are serious, rather than mild or moderate, and 
result in occupational and social impairment with 
deficiencies in most areas for the time relevant to the 
appeal period.  Thus, the schedular criteria for a 70 percent 
evaluation have been approximated.    

The evidence of record, however, does not additionally show 
that the veteran is entitled to the next higher 100 percent 
evaluation for his service-connected PTSD.  Although the 
veteran has significant occupational and social impairment as 
a result of his service-connected PTSD, there is no 
indication that it is of such a severity as to constitute 
total occupational and social impairment.  Indeed, the 
veteran has been married to his current wife for 36 years and 
has been employed with the same company for approximately 34 
to 35 years.  Although the record indicates the veteran may 
be inattentive to his personal hygiene, there is no evidence 
of record showing that the veteran demonstrates the inability 
to perform activities of daily living.  Furthermore, VA 
treatment records dated from June 2006 to March 2007 note 
that the veteran dressed appropriately.  In addition, the 
evidence does not show that the veteran demonstrates gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name at any time relevant 
to the appeal period.  In other words, the evidence is absent 
of any findings of much of the criteria necessary for a 
disability rating of 100 percent.  See General Rating Formula 
for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9440 
(2007).  

The claims file contains evidence indicating that the 
veteran's PTSD symptoms have gotten worse.  At the October 
2007 videoconference hearing, the veteran's wife, G.P., 
testified that when their family is together, the veteran 
isolates himself or, when he is around other people, wants to 
argue.  G.P. indicated that this got worse over the past 
year.  G.P. also stated that the veteran does not want to 
change his clothes, shave, or take a bath, and explained that 
it takes everything in her to get the veteran to perform 
these activities.  G.P. noted that "[t]he past 2 years have 
been bad, but the past 6 months have gotten a lot worse."  
At the October 2007 hearing, the veteran testified that he 
too believed his symptoms have gotten worse in the last 
couple years, and especially within the past 6 months.  

The Board notes that the evidence regarding the increased 
severity of the veteran's symptoms does not suggest that the 
veteran is entitled to the next higher 100 percent evaluation 
for his service-connected PTSD.  Although the veteran has 
significant occupational and social impairment as a result of 
his service-connected PTSD, there is no indication that it is 
of such a severity as to constitute total occupational and 
social impairment, as discussed in more detail above.  See 
General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9440 (2007).  The Board finds that the 
testimony of the veteran and his wife more closely 
approximates the criteria for a disability rating of 70 
percent, of which the Board has determined that the veteran 
is entitled from the date his claim was filed.  

Based on the foregoing, the Board concludes that a 70 percent 
rating, but no more, is warranted for the service-connected 
PTSD for the entire appeal period. Accordingly, a staged 
rating is not in order and a 70 percent rating is appropriate 
for the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim of 
entitlement for an initial evaluation higher than 100 percent 
for service-connected PTSD and consequently the benefit of 
the doubt doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

Entitlement to the assignment of an initial evaluation of 70 
percent for service-connected PTSD for the entire appeal 
period is granted, subject to the laws and regulations 
governing the payment of monetary awards.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


